Exhibit 10.15(c)

 

[g1644313lgi001.jpg]

 

 

225 North Shore Drive

Pittsburgh, PA 15212-5861

www.eqt.com

 

June 5, 2008

 

Randall L. Crawford

 

Re:

 

The agreements identified on Exhibit A attached hereto (such agreements,
together with all exhibits, schedules, amendments, modifications, restatements,
or other supplements thereto, and any other documents executed or delivered in
connection therewith, the (“Agreements”))

 

Dear Mr. Crawford:

 

As you know, to effect the pending reorganization, Equitable Resources, Inc.
(“Equitable”) will merge with a second tier subsidiary (the “Merger”), which
will result in a first tier subsidiary (“New EQT”) becoming the new publicly
traded parent company of the Equitable family of companies.  Following the
Merger, we will transfer to the new parent company all of the assets and
liabilities of existing Equitable Resources (including the Agreements) other
than those associated with our existing Equitable Gas Company division (the
“Asset/Liability Transfer”).

 

As part of the Asset/Liability Transfer, New EQT will assume all of Equitable’s
rights, interests, obligations and liabilities under and to the Agreements and
will be substituted for all purposes for Equitable under the Agreements pursuant
to an Assignment and Assumption Agreement (the “Contract Assignment”).  Other
than changing your counterparty to the Agreements from the existing parent
company of the Equitable family of companies to the new parent company, the
reorganization will have no effect on the Agreements.  Accordingly, following
the Merger and Contract Assignment the Agreements will continue to govern your
relationship with New EQT.

 

You may be a participant in certain executive compensation plans.  Upon
completion of the reorganization, any stock options to purchase shares of
Equitable common stock shall become stock options to purchase shares of common
stock of New EQT and any shares of restricted stock shall become shares of
restricted stock of New EQT.  Similarly, any other awards representing shares of
Equitable common stock will automatically become awards representing shares of
New EQT.  The number of stock options, shares, including shares represented, and
the terms and any exercise price associated therewith will remain the same and
will remain subject to the existing agreements and the 1999 Long-Term Incentive
Plan.  In addition, the stock on which the performance condition under the
2005 Executive Performance Incentive Program (the

 

--------------------------------------------------------------------------------


 

“EPIP”) in which you may participate is based will automatically be adjusted to
become the common stock of New EQT, and the value of the performance shares
awarded will be determined by reference to the common stock of New EQT. 
Further, the performance goals of the Executive Short-Term Incentive Plan (the
“ESTIP”) will now be determined by reference to New EQT, the common stock of New
EQT and its affiliates and business units, as applicable, but your incentive
targets are not otherwise affected. If you are a participant in the EPIP or the
ESTIP, you remain subject to the terms of the plan, your individual award and/or
your individual notice of participation.

 

We hereby request that you acknowledge, by signing the enclosed copy of this
letter in the space provided below and returning it to the address set forth
below, that (1) following the Merger and Contract Assignment the Agreements will
constitute legally binding agreements between you and New EQT and (2) the form
of Assignment and Assumption Agreement attached hereto as Exhibit B is
satisfactory to transfer all agreements between you and Equitable to New EQT as
part of the Asset/Liability Transfer.

 

Please return letter to:

 

Jonathan M. Lushko, Esq.

 

 

Equitable Resources, Inc.

 

 

225 North Shore Drive

 

 

Pittsburgh, PA 15212-5861

 

If you have any questions, please do not hesitate to contact Kimberly Sachse at
412-553-5758 or me at 412-553-5712.  Thank you in advance for your timely
assistance with our request.  We look forward to our continuing relationship
with you.

 

Sincerely,

 

 

/s/ Charlene J. Petrelli

 

 

 

Charlene J. Petrelli

Vice President and Chief Human Resources Officer

 

 

ACKNOWLEDGED, CONFIRMED,

CONSENTED TO AND AGREED:

RANDALL L. CRAWFORD

 

/s/ Randall L. Crawford

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

Change of Control Agreement, dated December 1, 1999, by and between Equitable
Resources, Inc. and Randall L. Crawford

 

Indemnification Agreement, dated January 1, 2003, by and between Equitable
Resources, Inc. and Randall L. Crawford

 

Noncompete Agreement, dated December 1, 1999, by and between Equitable
Resources, Inc. and Randall L. Crawford

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Assignment and Assumption Agreement

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of the
     day of                 , 2008, by and between Equitable Resources, Inc., a
Pennsylvania corporation formed in 1926 (“Assignor”) and Equitable
Resources, Inc., a Pennsylvania corporation formed in 2008 to effect a holding
company reorganization of Assignor (“Assignee”).

 

WITNESSETH:

 

WHEREAS, the Assignor desires to assign and transfer to the Assignee all of
Assignor’s right, title and interest under and to the agreements identified on
Exhibit A attached hereto (the “Transferred Agreements”); and

 

WHEREAS, the Assignee desires to substitute itself for and become the successor
to the Assignor with respect to the Transferred Agreements and to assume and
perform all of the Assignor’s covenants, agreements, duties, responsibilities
and obligations under and to the Transferred Agreements.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.             The Assignor does hereby assign, sell, transfer, and set over to
Assignee, its successors and assigns forever, all of Assignor’s right, title and
interest in and to the Transferred Agreements.  Such assignment shall be
effective as of the date hereof.

 

2.             The Assignee hereby assumes and agrees to promptly perform all
covenants, agreements, duties, responsibilities and obligations of Assignor
under the Transferred Agreements.  Assignor shall have no further duties,
responsibilities or obligations with respect to the Transferred Agreements
effective as of the date hereof.

 

3.             The Assignor and Assignee hereby covenant, from time to time at
the request of the other party and without further cost or expense to such
party, to execute

 

--------------------------------------------------------------------------------


 

and deliver such other instruments which the other party may reasonably request
in order to more effectively consummate the transactions contemplated by this
Agreement.

 

4.             This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts-of-laws provisions thereof.

 

5.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

6.             This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date first written above.

 

 

EQUITABLE RESOURCES, INC.

 

(organized in 1926)

 

 

 

 

 

By:

 

 

Name:

James E. Crockard, III

Title:

Treasurer

 

 

 

EQUITABLE RESOURCES, INC.

 

(organized in 2008)

 

 

 

 

 

By:

 

 

Name:

Philip P. Conti

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Change of Control Agreement, dated December 1, 1999, by and between Equitable
Resources, Inc. and Randall L. Crawford

 

Indemnification Agreement, dated January 1, 2003, by and between Equitable
Resources, Inc. and Randall L. Crawford

 

Noncompete Agreement, dated December 1, 1999, by and between Equitable
Resources, Inc. and Randall L. Crawford

 

--------------------------------------------------------------------------------